Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
All rejections are withdrawn, with the exception of the double patenting rejections. 
In regard to the provisional obvious type double patenting, applicant refers to MPEP 804(I)(B)(1). It is assumed that applicant is referring to section (b)(1) of this section which directs the examiner to withdraw the rejection for the application having the earliest effective U.S. filing date. This is not applicable to this instance, however, as section (a) states that the effective US filing date of a reissue application is the effective filing date of the original application. That means that the reissues have the same effective filing date. Section (b)(ii) states: 
(ii)    Applications have the same effective U.S. filing date
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.
The application will be allowed with the submission of a suitable terminal disclaimer, or explanation of why the claims are patentably distinct.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 58 now requires the generating of electricity using an on-site generator powered by conditioned natural gas obtained from a field on which a fracturing operation is being performed with the electricity powering a plurality of pumps without using diesel. The pump of Schultz blends recovered gas with diesel to provide enough power to run the pump. Hunt does not teach generating enough electricity to power a fracturing pump without the use of diesel. Hunt does not generate enough electricity to run a fracturing pump. Hunt states that grid power may be used to enable proper running of a pump during a production process (which will require less power than a fracturing 
/WILLIAM C DOERRLER/            Reexamination Specialist, Art Unit 3993                                                                                                                                                                                            
Conferees: /JAK/ /E.D.L/                                        SPRS, Art Unit 3993